Citation Nr: 0909547	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  02-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from October 1942 to June 1949 and from July 
1949 to August 1966.  The Veteran died in November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on September 19, 
2006, which vacated a June 2005 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a July 2000 rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board reopened the claim and 
remanded the case for additional development in July 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran died in November 1993 as a result of cardiac 
arrest due to ventricular arrhythmia and myocardial 
infarction.  

3.  A disease or injury which caused or contributed to the 
Veteran's death is not shown to have been a result of any 
established event, injury, or disease during active service 
for which service connection may be established under 
applicable law.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in February 2004, February 2005, March 2007, April 
2007, and August 2008.  Those letters notified the appellant 
of VA's responsibilities in obtaining information to assist 
in completing her claim and identified her duties in 
obtaining information and evidence to substantiate her claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in January 2008.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  Although 
subsequent to the July 2008 Board remand an opinion was 
provided by a VA psychologist rather than a VA psychiatrist 
as requested, the examiner, a clinical psychologist, is 
considered to have acquired the necessary medical expertise 
for the opinion provided.  The opinion specifically addressed 
the requirements for a diagnosis in this case and the 
provided opinion substantially complied with the remand 
instructions.  The Board finds the available medical evidence 
is sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Pertinent Laws and Regulations

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  
In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  For claims 
(including claims to reopen) received by VA after June 9, 
1998, a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the Veteran's use of tobacco products 
during service.  See 38 C.F.R. § 3.300 (2008).  
VA regulations also provide that in the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service 
are accepted as showing pre-service origin.  Congenital or 
developmental defects, such as personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  
VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2008).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Court has held that medical opinions stating only the 
possibility of medical causation are too general and 
inconclusive to well ground a claim.  Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).  The Court has also held that the 
Board is not required to accept the credibility of a medical 
opinion which is based upon an inaccurate factual history.  
See Reonal v. Brown, 5 Vet. App. 458 (1993) (which held a 
medical opinion provided in support of a new and material 
evidence claim need not be accepted as credible if based upon 
an inaccurate medical history).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service treatment records show that on March 29, 1945, while 
serving in Key West, Florida, the Veteran complained of 
nervousness and stated he first became nervous after flying 
as the flight engineer to the Azores in July with a pilot he 
considered wild.  He reported his nervousness gradually 
worsened after each flight and that he was returned to the 
States because of flight fatigue.  The examiner noted there 
was no mention of this in his medical record and that he 
stated his symptoms had improved when he was given a 30-day 
period of leave at home.  He stated he had failed his visual 
chart examination so that he could be grounded from flying, 
but that his nervousness had worsened even though he was not 
flying.  He complained that he had difficulty sleeping, that 
he was quite forgetful, and that he was very unhappy.  A 
physical examination revealed the Veteran was nervously 
twitching and rolling his cap during the interview.  There 
was a fine tremor of the hands.  Subsequent notes show he was 
improving on sedatives, that he was doing small jobs about 
the ward, and that he was sleeping much better.  An April 12, 
1945, report noted a changed diagnosis of operational 
fatigue.  

On April 16, 1945, he was transferred from the Naval Air 
Station to the Naval Hospital.  An April 17, 1945, mental 
examination noted the Veteran was mildly tense and anxious 
before the examiner with meager, limited, direct replies to 
questions.  There were no undue mannerisms, tics, or grimaces 
and he was adequately accessible and cooperative.  His mood 
was mildly depressed and his affect was considered to be 
appropriate.  No psychotic manifestations were elicited.  His 
sensorium and perception were intact and his general 
knowledge was commensurate with his academic learning.  His 
power of retention and recall, concentration, and attention 
were not impaired.  His insight and judgment into his present 
disturbance was considered to be immature.  A May 9, 1945, 
report noted it was the opinion of the staff that the Veteran 
should be permanently grounded because of a situational 
psychoneurosis which would precipitate symptoms if he were to 
fly.  It was further noted that it appeared that the reason 
for his present hospitalization was merely the dislike for 
his duty at that time and that it was believed that a change 
of environment would insure a healthier attitude towards the 
service.  The Veteran's symptoms were not sufficiently fixed 
to warrant a psychoneurosis diagnosis.  A May 11, 1945, 
report noted the diagnosis was changed from operational 
fatigue to no disease based upon a psychiatric evaluation.  A 
February 1946 examination report noted a history of 
operational fatigue in 1945.  

An October 1952 report noted the Veteran complained of chest 
pain after he was struck in the right chest by a door.  A 
chest examination was negative.  He reported a history of 
nervous trouble in an April 1963 report of medical history, 
but no additional information was provided.  He denied high 
or low blood pressure, frequent trouble sleeping, frequent or 
terrifying nightmares, or depression or excessive worry.  An 
examination revealed a normal clinical psychiatric 
evaluation.  A May 1966 examination revealed normal clinical 
heart, vascular, and psychiatric evaluations.  Blood pressure 
findings at that time were 124/68.  Service treatment records 
are negative for complaint, treatment, or diagnosis of a back 
injury or a cardiovascular disorder.  Records show the 
Veteran's duties included aircraft maintenance and recruiter 
and that he received promotions throughout his military 
career.  He received no awards or medals indicative of 
combat.  

A post-service quadrennial examination in May 1970, almost 
four years after discharge, revealed normal clinical heart, 
vascular, spine, and psychiatric evaluations.  Blood pressure 
findings at that time were 120/80.  In a report of medical 
history the Veteran denied high or low blood pressure, 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  

Service department medical records dated On January 1, 1974, 
shows that the Veteran arrived at the emergency room after 
being struck in the chest.  He had a history of violent 
behavior and alcohol abuse.  Although he claimed to have only 
had a little alcohol, he smelled of alcohol and was 
belligerent.  He refused a referral to the psychiatric 
clinic.  His wife was advised regarding a possible 
commitment.  He left the facility with a diagnosis of 
moderate intoxication.  He reappeared the following day 
complaining of a sudden onset of uncontrollable aggressive 
behavior, but that he seemed psychologically stable and had 
not ingested ethanol or other medications.  A provisional 
diagnosis of rule out psychiatric disorder, rule out 
psychomotor seizures and rule out ethanol abuse was provided.  
A subsequent January 1974 report noted symptoms of chronic 
depression including early rising, appetite change, and 
irritability.  It was noted that the Veteran's spouse 
volunteered strange psychiatric data suggestive of paranoid 
schizophrenia, but that the Veteran would not agree to a 
voluntary psychiatric admission and did not desire a 
psychiatric consultation.  A January 1974 
electroencephalogram (EEG) was normal during waking, drowsy, 
and chloral hydrate-induced sleep states.  A February 1974 
neurology consultation report noted there was no actual 
seizure activity.  It was further noted the Veteran reported 
he had a "nervous breakdown" during service in World War II 
and that he had a volatile temper that was worse after 
drinking ethanol.  His spouse reported he had "not been 
right" for the past six months.  The examiner found the 
Veteran was oriented with an intact intellect, but that he 
was somewhat tremulous and argumentative with his spouse.  
The diagnoses included mild hypertension, possible paranoid 
schizophrenia or a possible increased blood pressure 
explanation, and a history of ethanol abuse in the past and 
possible current ethanol abuse.  

VA hospital records dated from October to November 1986 
included diagnoses of continuous alcohol dependence, 
compulsive personality disorder, hypertension, and acute 
hypertensive encephalopathy.  It was noted the Veteran was 
involuntarily admitted following a court commitment based 
upon allegations of the physical abuse of his spouse and 
family members and a 20-year history of heavy drinking.  
During the course of hospitalization he developed significant 
hypertension and received medication.  A psychological 
evaluation revealed a compulsive personality disorder.  

Service department hospital records dated in March 1991 noted 
the Veteran had a history of cerebrovascular accidents in 
1975, 1984, and 1986, hypertension, and alcohol and cigarette 
abuse.  The examiner noted a history of poor compliance with 
medication, a 40 to 50-year history of smoking one pack of 
cigarettes per day, and a long history of alcohol abuse.  A 
computerized tomography (CT) scan revealed moderate cortical 
atrophy as well as cerebellar atrophy.  The diagnoses 
included status post subcortical cerebrovascular accident, 
labile hypertension, mild multi-infarct dementia, alcohol 
dependence, nicotine dependence, and a narcissistic 
personality disorder.  Cardiac catheterization in September 
1992 revealed two vessel coronary artery disease with poor 
collateral flow from the left system and hemodynamics 
consistent with a right ventricular infarction.  

A certificate of death noted the Veteran died in November 
1993 of cardiac arrest due to ventricular arrhythmia and 
myocardial infarction.  Other significant factors 
contributing to death but not resulting in the underlying 
cause of death included status post inferior posterior 
myocardial infarction with right ventricular infarction in 
September 1992.  

In a September 1995 statement the Veteran's private 
cardiologist. W.A.D., M.D., concluded that coronary artery 
disease should be considered service related because of the 
issuance of tobacco products and a high-fat diet during the 
Veteran's era of active service.  It was noted that he had 
continued to use tobacco products and it was likely his 
addiction started during his time in service.  

In correspondence dated in June 1996 the appellant asserted 
that the Veteran had a history of high blood pressure and 
chest pain beginning in March 1952.  She questioned whether a 
diagnosis of hypertension had been overlooked during active 
service.  She noted that the Veteran had never smoked more 
than a half to one pack of cigarettes per day and that he had 
a very stressful job, that he would dream about crashing, 
that he would get violent or talk in his sleep, and that he 
was difficult to wake up.

In an October 1997 decision the Board denied reopening a 
claim for entitlement to service connection for the cause of 
the Veteran's death.  It was noted, in essence, that the 
opinion of Dr. W.A.D. was too speculative to be considered 
material evidence for the purpose of reopening.  The Board 
subsequently denied a motion for reconsideration of the 
October 1997 Board decision.  

On March 8, 2000, the RO received correspondence from the 
appellant that was accepted as an application to reopen her 
claim for entitlement to service connection for the cause of 
the Veteran's death.  She submitted an updated, essentially 
duplicate, copy of the previous correspondence from Dr. 
W.A.D. dated in December 1999.  In subsequent statements she 
asserted his heart disorder had been caused by medication and 
Nicotrol patches from his back injuries.  In correspondence 
dated in February 2001 she asserted his back injuries and 
stress had caused his heart disorder.  

In an August 2007 statement Dr. P.J.R. found that service 
treatment records included abundant evidence describing 
flight fatigue and operational fatigue back to March 29, 
1945, and clearly showed that nervousness and recurrent 
flashbacks typical of post-traumatic stress disorder (PTSD) 
had persisted.  The physician stated that the appellant's 
June 1996 letter that the Veteran had continued violent 
dreams about crashing, was severely agitated while sleeping, 
and was difficult to awaken and that the Veteran had periods 
of uncontrollable temper and aggressive behavior were 
characteristic of PTSD.  In support of this opinion the 
physician identified service department medical reports dated 
in January and February 1974.  It was also noted that a 
recently published study showed PTSD was significantly 
correlated with nonfatal heart attacks and deaths as a result 
of coronary artery disease.  The specific study, however, was 
not identified.  The appellant was advised to gather 
additional evidence to support the diagnosis of PTSD from 
relatives and friends.

Lay statements were received by VA in October 2007 from the 
Veteran's spouse, "ex-son-in-law," step-son, and son-in-law 
describing signs and symptoms and general limitations 
believed to have been caused by a psychiatric condition.  It 
was noted, in essence, that the Veteran had been abusive with 
his spouse and children and that he had difficulty with 
activities of daily living and in maintaining social 
functioning.  

A November 2008 VA medical report based upon a review of the 
claims file included a summary of the pertinent evidence of 
record.  It was noted that the file included a statement from 
Dr. P.J.R. that the Veteran could have had PTSD, lay 
statements from family members indicating the possibility of 
symptoms of nightmares, anger dyscontrol, sleep disturbance, 
and ethanol use, notation of flight fatigue, and a 1986 VA 
commitment hospitalization for abuse behavior to spouse with 
a psychological evaluation providing a diagnosis of 
compulsive personality disorder.  The examiner found that 
while there was some lay evidence to suggest nightmares, 
anger dyscontrol, sleep disturbance, and hyperstartle, she 
also noted that the symptoms were "checkmarked off" by lay 
persons who were not trained in either terminology or 
assessment of these symptoms.  The psychologist concluded 
that there was insufficient evidence to support a diagnosis 
of military service connected PTSD according to DSM-IV 
criteria.  She further stated that to receive a diagnosis of 
PTSD, full criteria according to DSM-IV must be met, but was 
not met in this case.

Based upon the evidence of record, the Board finds that a 
disease or injury which caused or contributed to the 
Veteran's death is not shown to have been a result of any 
established event, injury, or disease during active service 
for which service connection may be established under 
applicable law.  The appellant's claim to reopen was received 
on March 8, 2000, and death may not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the Veteran's use of tobacco products 
during service.  See 38 C.F.R. § 3.300.  At the time of his 
death, the Veteran was not service connected for any 
disability.  Service medical records are negative for 
evidence of abnormalities or diagnosis of any hypertension, 
heart disease, or cardiovascular disability.  The post-
service medical records reveal treatment, including 
hypertension and cerebrovascular accidents, first occurring 
in 1974 nearly eight years after the Veteran's discharge from 
service.  

Although Dr. W.A.D., a private cardiologist, stated the 
Veteran's coronary artery disease should be considered 
service related, in part, because of a high-fat diet during 
his "era" of active service, no rationale was provided for 
the opinion nor was any information provided as to how it was 
determined that he had consumed a high-fat diet during active 
service.  Nor did Dr. W.A.D. provide any information 
distinguishing the effects of other known risks factors for 
coronary artery disease or the effects of any high-fat diet 
consumed either before or after active service.  The Board 
finds the opinion of Dr. W.A.D. to be too speculative to be 
of any probative value.

As to the appellant's claim that the Veteran's heart disorder 
was caused by medication and Nicotrol patches from back 
injuries he sustained during active service, the Board finds 
no evidence of a back injury in service other than the 
appellant's unsubstantiated claim.  There is also no 
competent evidence indicating the Veteran's heart disorder 
developed as a result of medication or Nictrol patches 
provided as a result of back injuries.  While the appellant 
may sincerely believe that the Veteran's death was caused as 
a result of a back injury or disease during active service, 
she is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  

As to her claim that the Veteran had PTSD that led to his 
heart disease and subsequent death, the Board notes that 
service treatment records include diagnoses of flight fatigue 
and operational fatigue that have been associated with a 
diagnosis of PTSD.  A closer review of the service 
hospitalization reports, however, show that after 
approximately six weeks of treatment, observation, and 
psychiatric evaluation the diagnoses of flight fatigue or 
operational fatigue were changed to no diagnosis on May 11, 
1945.  A May 9, 1945, report also noted that it appeared the 
reason for the Veteran's present hospitalization was merely 
the dislike for his duty at that time and that it was 
believed that a change of environment would insure a 
healthier attitude towards the service.  The Veteran's 
symptoms were considered not sufficiently fixed to warrant a 
psychoneurosis diagnosis.  There was no subsequent evidence 
of complaint, treatment, or diagnosis of a psychiatric 
disorder prior to his discharge in August 1966 and service 
reports show he received promotions and other duty 
assignments without apparent difficulty over his more than 
23-year military career.

Although in an August 2007 statement Dr. P.J.R. noted that 
service treatment records included abundant evidence 
describing flight fatigue and operational fatigue back to 
March 29, 1945, there is no indication that the physician 
reviewed the May 11, 1945, report that found no diagnosis was 
warranted prior to the Veteran's hospital discharge.  Dr. 
P.J.R. stated that the appellant's June 1996 letter and 
service department medical reports dated in January and 
February 1974 were supportive of a diagnosis of PTSD, but did 
not address whether all DSM-IV criteria for a diagnosis of 
PTSD had been met.  Nor did Dr. P.J.R. provide any rationale 
as to why the February 1974 examiner's opinions of possible 
paranoid schizophrenia or a possible increased blood pressure 
explanation should be considered invalid.  There is also no 
indication that Dr. P.J.R. reviewed any other pertinent 
evidence of record, such as the 1986 VA commitment 
hospitalization report which provided diagnoses of continuous 
alcohol dependence, compulsive personality disorder, 
hypertension, and acute hypertensive encephalopathy or the 
March 1991 report with diagnoses of status post subcortical 
cerebrovascular accident, labile hypertension, mild multi-
infarct dementia, alcohol dependence, nicotine dependence, 
and a narcissistic personality disorder.  

The November 2008 VA examiner's opinion, however, is shown to 
have been based upon a review of the complete record.  The 
Board finds this opinion is persuasive that a diagnosis of 
PTSD for VA compensation purposes is not warranted based upon 
the available evidence.  In the absence of persuasive 
evidence demonstrating a disease or injury which caused or 
contributed to the Veteran's death was a result of an 
established event, injury, or disease during active service 
for which service connection may be established under 
applicable law, entitlement to service connection for the 
cause of the Veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


